DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed elements must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The claimed elements that are not shown include:
Light-shielding layer
Thin film transistor array
Base substrate
All the steps of claims 10, 12, and 13.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner proposes  DISPLAY WITH OPENING IN LIGHT SHIELD FOR OPTICAL ELEMENT
Paragraph [0027] includes the phrase “scree-to-body ratio”, which the examiner assumes should be screen-to-body ratio.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, 9, 10, and 12-17, 19, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The applicant illustrates essentially none of the details of any embodiment of the claimed invention. 
The specification states at [0074] that “Since the infrared emitting sensor is arranged on the side of the display substrate 21 away from the encapsulation cover plate 22, in order to prevent a light emitted by the infrared emitting sensor from striking on the active layer of the thin film transistor and not affect the performance of the thin film transistor, it is necessary to arrange a light-shielding pattern to shield the active layer of the thin film transistor.” These elements and this arrangement are not illustrated at all or described in a way that it can be determined how this feature is to be accomplished; that is, it cannot be determined what the optical path of the light is from the IR source is to the TFT, and how it would be blocked by the light-shielding pattern. In fact, the arrangement of the elements is not disclosed in detail. The applicant purports to disclose a new structure, but does not disclose the structure such that it can be formed without undue experimentation. To the extent that the present invention may include elements of the prior art, and thus rely on a new combination of existing element for patentability, that combination must be enabled. The applicant here has a specification that addresses the invention in generalities, and drawings that generally consist of a handful of rectangles and circles that do not show most of the claimed elements, or how the device as a whole is to be combined, structured, or altered to accomplish the claimed invention. The written description addresses the combinations of elements in highly generic terms. Thus if a patent were to be granted, the applicant would have exclusive right to the invention without having adequately instructed those in the art to practice the invention.
The fundamental quid pro quo of the patent is that the applicant enables those in the art to use the invention. This has not been done here. “It is the specification, not the knowledge of one skilled in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement.” Genentech, Inc. v. Novo Nordisk A/S, 108 F.3d 1361, 1366 (Fed. Cir.1997). “Although the knowledge of one skilled in the art is indeed relevant, the novel aspect of an invention must be enabled in the patent.” Automotive Tech. V. BMW OF N. Am., 501 F.3d 1274, 1283 (Fed. Cir. 2007). 
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 17 recites that “the orthographic projection of the light-shielding layer onto the base substrate only overlaps with the orthographic projection of the active layer of each thin film transistor onto the base substrate.” It seems obvious that other elements of the device, and for that matter other elements of the transistor, must overlap with the light shielding layer’s orthographic projection. A straightforward reading of claim 17 is not disclosed or enabled by the specification.

 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 17 recites that “the orthographic projection of the light-shielding layer onto the base substrate only overlaps with the orthographic projection of the active layer of each thin film transistor onto the base substrate.” It seems obvious that other elements of the device, and for that matter other elements of the transistor, must overlap with the light shielding layer’s orthographic projection. A straightforward reading of claim 17 is not disclosed or enabled by the specification. It is not clear what the intended meaning of claim 17 is.
Claim 17 has not been rejected over the prior art because, in light of the 35 U.S.C. 112 rejections supra, there is sufficient uncertainty that it would not be proper to reject the claims on the basis of prior art.  As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jin, CN 107195675, and under 35 U.S.C. 102(a)(2) as being anticipated by corresponding US application US 2020/0020737. The references herein will be to the US application.
Claim 1: Jin discloses
a base substrate;
and a thin film transistor array (115) arranged on the base substrate, wherein a plurality of pixels arranged in an array is provided in an effective display region of the display substrate; 
wherein the effective display region comprises an optical element arrangement region (111) and other display regions, and a transmittance of the optical element arrangement region is larger than transmittances of the other display regions; 
and wherein in the optical element arrangement region, an optical element (202) is arranged on a side of the base substrate away from the thin film transistor array, and the optical element emits and receives light that is transmitted through the display substrate (FIG. 11); 
wherein the display substrate further comprises a light-shielding between the thin film transistor array and the base substrate, wherein an orthographic projection of an active layer of each thin film transistor onto the base substrate falls within an orthographic projection of the light-shielding layer onto the base substrate (FIG. 10), and the light-shielding layer comprises a light-shielding pattern (117) and an imaging pattern (118).

    PNG
    media_image1.png
    343
    719
    media_image1.png
    Greyscale


Claim 16: the orthographic projection of the active layer of each thin film transistor (115) onto the base substrate falls within an orthographic projection of the light-shielding pattern of the light-shielding layer onto the base substrate, and the orthographic projection of the active layer of each thin film transistor onto the base substrate is non-overlapped with an orthographic projection of the imaging pattern of the light-shielding layer onto the base substrate (Jin FIGS. 1 and 11). Note that the presence of other elements, such as TFTs 112, does not prevent the reference from reading on the claim language.  
Claim 14: Jin discloses a substrate, wherein the display substrate comprises a base substrate and a thin film transistor array (115) arranged on the base substrate, a plurality of pixels arranged in an array is provided in an effective display region of the display substrate; 
wherein the effective display region comprises an optical element arrangement region (111) and other display regions, and a transmittance of the optical element arrangement region is larger than transmittances of the other display regions (due to the absence of layer 117); 
and wherein in the optical element arrangement region, an optical element (202) is arranged on a side of the base substrate away from the thin film transistor array, and the optical element emits and receives light that is transmitted through the display substrate (FIG. 11); 
wherein the display substrate further comprises a light-shielding layer between the thin film transistor array and the base substrate, wherein an orthographic projection of an active layer of each thin film transistor (115) onto the base substrate falls within an orthographic projection of the light-shielding layer onto the base substrate, and the light-shielding layer comprises a light-shielding pattern (117) and an imaging pattern (118). 
Note that the presence of other elements, such as TFTs 112, does not prevent the reference from reading on the claim language.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jin in view of He, US 2017/0270342. Jin discloses that the optical element comprises a fingerprint recognition structure, and the fingerprint recognition structure is arranged corresponding to the first region. Jin does not disclose a plurality of imaging holes arranged in an array. However, this was known in the art. See He, FIG. 17A, which discloses a plurality of imaging holes (2112) arranged in an array, the optical element comprises a fingerprint recognition structure (2102), and the fingerprint recognition structure is arranged corresponding to the first region. It would have been obvious to have used multiple holes to direct the light from each portion of the fingerprint to a particular part of the sensor (He, [0139]) to facilitate accurate fingerprint detection. 

Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jin in view of Zhang, CN 107917755, and Kurtz, US 2008/0106629. Jin FIG. 9 discloses multiple portions 111 with optical devices behind the display, but does not disclose that the second region is used for one of the claimed optical elements. However, putting such elements behind the display was known in the art. See Zhang, ambient light sensor 650, FIG. 9, [0146]: “In some embodiments, the ambient light sensor … can be disposed behind the display screen, i.e., the opposite side of the display direction.” It was also known to have an image sensor (41) behind a display, Kurtz FIG. 2A, with transparent pixels 9 in front of the image sensor ([0055]). Note that the face recognition circuit is an image detector with the corresponding processing circuitry. Thus it would have been obvious to have had the claimed elements behind the display in a second region for the claimed optical elements. As Jin teaches having an opening in the light-shielding pattern to allow light through to the fingerprint sensor, it would have been obvious and straightforward to have such an opening corresponding to other optical elements that are also behind the display.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jin in view of Du, US 2018/0005007. Jin FIG. 2 discloses a bottom-gate structure, but top-gate structures were very common and generally interchangeable in the art. See the top-gate structures of Du FIG. 1. It would have been obvious to have used top-gate transistors in Jin as a well-known alternative in the art. As seen in Du FIG. 1, an orthographic projection of an active layer of each thin film transistor onto the base substrate (partially) falls within an orthographic projection of a gate electrode of the thin film transistor onto the base substrate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER BRADFORD whose telephone number is (571)270-1596. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571)272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER BRADFORD/Primary Examiner, Art Unit 2897